DETAILED ACTION

Response to Amendment
	Claims 1 and 6-13 are currently pending.  Claims 2-5 are cancelled.  Claims 8-13 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 6, and 7 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shishikura et al (US 2017/0025698) in view of Miura et al (JP 2012-169041).  
Regarding claims 1 and 7, Shishikura et al discloses a redox flow battery comprising: an negative electrode (anode) in which a negative electrode electrolyte (anode electrolyte liquid) comprising an negative electrode active material is injected and discharged; a positive electrode (cathode) in which a positive electrolyte (cathode electrolyte liquid) comprising a positive electrode active material is injected and discharged; and a separation membrane (polymer electrolyte membrane) disposed between the negative electrode and the positive electrode, wherein the positive electrode active material is quadrivalent and pentavalent vanadium ions that coexist (V(IV)/V(V) redox couple) and the negative electrode active material is trivalent and divalent vanadium ions that coexist (V(II)/V(III) redox couple), wherein the negative electrolyte and the positive electrolyte each further include a solvent, wherein the solvent includes an aqueous sulfuric acid solution, wherein the molar concentration of the acid in the aqueous sulfuric acid solution is 1.5 M and less than or equal to 3.5 M with an example of 3.0 M of H2SO4 (sulfuric acid); wherein a cell stack (battery module) comprises the redox flow battery as a unit cell ([0047],[0049],[0050],[0055],[0081])
However, Shishikura et al does not expressly teach a polymer electrolyte membrane comprising: a sulfonate anion and ion conducting polymer, wherein the sulfonate anion forms an ionic bond with a bismuth cation, wherein the bismuth cation is trivalent, and wherein the bismuth cation forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions (claim 1).
Miura et al discloses a solid polymer electrolyte (polymer electrolyte membrane) comprising a perfluoro electrolyte such as Nafion (ion conducting polymer) comprising a sulfonic acid group (sulfonate anion), wherein Nafion is mixed with an aqueous solution containing Bi ions (cations) that is produced by dissolving a Bi salt (bismuth nitrate) in nitric acid, the Bi ions such as Bi <3+> ion (trivalent bismuth cations) are generated in the acidic solution ([0031],[0044]); wherein the introduced Bi ion is ion-exchanged with the proton of the acid group of the electrolyte; wherein the solid polymer electrolyte may contain two or more acid groups; wherein the bismuth cation inherently forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions; wherein a content of Bi oxy compound, referring to the ratio of the weight of Bi to the weight of the solid polymer electrolyte, is 30,000 ppm or less which corresponds to 3 wt% bismuth cation ([0016],[0017],[0019], [0026],[0031],[0032]).  Examiner’s note:  As described in Example 1 of the specification of the present application, “based on sulfonic acid of Nafion, equivalents of BiCl3, was 0.25 equivalents, 5% by weight with respect to Nafion”.  Since 5 wt% of BiCl3 corresponds to 0.25 equivalents of bismuth cation, 3 wt% bismuth cation corresponds to 0.15 equivalents of bismuth cation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shishikura battery to include a polymer electrolyte membrane comprising: a sulfonate anion and ion conducting polymer, wherein the sulfonate anion forms an ionic bond with a bismuth cation, wherein the bismuth cation is trivalent, and wherein the bismuth cation forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions in order to provide a smaller voltage drop of the battery, thereby improving the performance of the battery ([0056]).
However, Shishikura et al as modified by Miura et al does not expressly teach a content of bismuth cation that is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shishikura/Miura solid polymer electrolyte to include a content of bismuth cation that is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 0.15 equivalents of bismuth cation (taught by Miura et al) is close enough to 0.2 equivalents of bismuth cation (present invention) that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed content of bismuth cation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shishikura et al in view of Miura et al as applied to claim 1 above, and further in view of Dong et al (US 2016/0013506).  
However, Shishikura et al in view of Miura et al does not expressly teach anode electrolyte liquid and the cathode electrolyte liquid that each independently comprise a bismuth salt (claim 6).
Dong et al discloses redox flow battery (battery cell) comprising: a positive electrode electrolyte (cathode electrolyte liquid) and a negative electrode electrolyte (anode electrolyte liquid); wherein positive electrode electrolyte and the negative electrode electrolyte contains an additional metal ion such as bismuth ion (bismuth salt) ([0071],[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shishikura/Miura battery to include an anode electrolyte liquid and a cathode electrolyte liquid that each independently comprise a bismuth salt in order to increase the battery reactivity of a metal ion functioning as a negative electrode active material and to suppress the generation of hydrogen due to decomposition of water ([0070]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729